Citation Nr: 1604225	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for a left shoulder disorder, and if so, whether service connection is warranted for the claimed disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to compensation under 38 USCA § 115 for residuals of left shoulder surgery.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested and was scheduled for a Board hearing at the RO in March 2013, which he was unable to attend.  In correspondence dated in March 2013, the Veteran's representative requested to hold the record open for 60 days to permit the submission of additional evidence.  In addition, a waiver of RO consideration of any additional evidence was submitted.  No additional evidence was received.

The Board remanded these issues in May 2014 for further procedural and evidentiary development.  The RO continued the denial of each claim as reflected in the February 2015 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to compensation under 38 USCA § 1151 for residuals of left shoulder surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for a left shoulder disorder in a September 2000 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the September 2000 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a left shoulder disorder.

3.  The preponderance of the evidence shows that the Veteran's current left shoulder disorder is not caused by or related to active military service.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied the Veteran's claim of entitlement to service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the September 2000 rating is new and material and the claim of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).

3.  A left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claim to reopen, the Board is reopening the Veteran's claim of entitlement to service connection for a left shoulder disorder.  Therefore, the benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

Regarding claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in November 2014 satisfied the duty to notify provisions.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a left shoulder disorder.  He was informed of his and VA's respective duties for obtaining evidence.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

However, the November 2014 letter satisfied the duty to notify provisions subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in February 2014 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claim, as the timing error did not affect the essential fairness of the adjudication. 

Furthermore, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, and lay statements from the Veteran.

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claim for a left shoulder disorder; however, the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the credible evidence of record does not show that the Veteran had a left shoulder injury or disorder during active military service.  Furthermore, there is no competent and credible evidence indicating that the Veteran's current left shoulder disorder may be associated with his active military service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

This issue was previously remanded in May 2014 in order to provide the Veteran with proper notice of his claim for a left shoulder disorder and to elicit from the Veteran any healthcare providers who treated him for the left shoulder disorder in 1964 and sign an authorization for release of the information.  As noted above, the Veteran was provided with proper notice for his service connection claim for a left shoulder disorder in November 2014.  That letter also requested that the Veteran complete the VA Form 21-4142, Authorization to Disclose Information, with respect to any private treatment records regarding the left shoulder.  The Veteran did not respond to this letter.  Accordingly, the Board finds that there has been substantial compliance with the May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In conclusion, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis for Claim to Reopen

The Veteran originally filed a service connection claim for a left shoulder disorder in March 2000.  A rating decision dated in September 2000 denied the Veteran's claim on the basis that there was no record of treatment in service for a left shoulder injury.  The relevant evidence of record at the time of the September 2000 rating decision consisted of service treatment records and VA treatment records from October 1998 to September 2000.  The Veteran did not submit a notice of disagreement with respect to the denial of service connection for a left shoulder disorder within one year of the September 2000 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a left shoulder disorder in October 2004.  The relevant evidence of record received since the September 2000 rating decision includes VA treatment records and lay statements from the Veteran.  The evidence received since the September 2000 decision is new in that it was not of record at the time of the decision.  The Veteran provided lay evidence that his left shoulder was originally injured in service while serving at Cherry Point, North Carolina Marine Corps Air Station.  He explained that while he was doing maintenance on a Gilfillan Radar Unit, he was knocked off the antenna and he separated his left shoulder when he grabbed the wave guide with his left hand.  The Veteran asserts that it healed poorly and resulted in him having surgery in early 1964.  The credibility of these statements is presumed in determining whether to reopen the Veteran's claim.  This lay evidence is neither cumulative nor redundant of the evidence of record in September 2000 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., an in-service injury.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a left shoulder disorder is reopened.  

III.  Criteria and Analysis for Service Connection Claim 

The Veteran asserts that his current left shoulder disorder is related to active military service.  In this regard, he noted that he originally injured his left shoulder when he was knocked off the antenna while doing maintenance on a Gilfillan Radar Unit resulting in separating his left shoulder.  The Veteran stated that the left shoulder healed poorly and eventually he had to have surgery to repair the damage in early 1964.  His left shoulder started hurting all of the time in 1997 and eventually he had to have another surgery of the left shoulder in May 2000 and October 2002.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA treatment records show that the Veteran has a current diagnosis of left shoulder pain and decreased range of motion status post left subacromial bursa excision, rotator cuff exploration/reinforcement, deltoid reinforcement, and rotator cuff repair.  Thus, the evidence shows that the Veteran has a current diagnosis of the claimed disorder.  

The Veteran's service treatment records do not show any complaints of or treatment for a left shoulder disorder or injury during active military service.  The first medical evidence of treatment for a left shoulder disorder was in July 1999 when the Veteran reported experiencing some left shoulder pain in the distal deltoid region.  

With respect to the Veteran's claim that his left shoulder was originally injured during service and that led to surgery of the left shoulder in 1964, the Board notes that he is competent to report observable symptoms, such as pain in the left shoulder after a fall during service.  Nonetheless, the Board finds that the lay statements regarding an in-service injury to the left shoulder are not credible as the record contains conflicting statements made by the Veteran regarding the onset of his left shoulder disorder.  Specifically, an April 2000 VA treatment record shows that the Veteran reported that he originally injured his left shoulder during the 1964 Olympics wrestling for the bronze medal.  He also indicated in December 1999 that he had reconstructive surgery of the left shoulder in the 1960's after a football injury.  See December 1999 VA treatment record.  A July 1999 VA treatment record documents that the Veteran provided a history of status post left shoulder ruptured muscle fascial repair approximately 20 years ago.  Accordingly, the Veteran has provided different onset dates and incidents with respect to the Veteran's original injury to the left shoulder and the onset of his current condition to include alleged incidents that occurred post service.  

The Veteran contends that his current left shoulder disorder is related to his active military service. While the Veteran is competent to report observable symptoms such as left shoulder pain, the diagnosis of left rotator cuff tear and inflamed bursa, and the etiology thereof, requires medical expertise.  These disorders are simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran with respect to the etiology of the left shoulder disorder is not competent medical evidence and does not prove a relationship between the Veteran's current left shoulder disorder and his active military service.  The Board also finds it persuasive that the record does not contain any competent medical opinion that indicates the Veteran's current left shoulder disorder is related to active military service.  

In conclusion, the competent and credible evidence of record shows that the Veteran did not incur an injury to the left shoulder during service and there is no indication that the Veteran's current left shoulder disorder is otherwise related to active military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left shoulder disorder and service connection is not warranted for the claimed disability.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left shoulder disorder is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

The Veteran contends that he is entitled to compensation for disability of the left shoulder under 38 U.S.C.A. § 1151 due to VA negligently performing a left shoulder surgery in May 2000.  The Veteran asserts that the surgery was a total failure and he was unable to use the shoulder.  See October 2004 Veteran statement.  He experienced constant pain, a low grade fever, and he was placed on immense quantity of pain medications.  He ended up needing any other surgery in 2002.  A review of the medical records shows that the Veteran underwent rotator cuff reconstruction and subacromial decompression in May 2000.  A December 2000 VA treatment record indicated that the Veteran initially did fairly well after the May 2000 rotator cuff repair; however, subsequently, he developed increasing pain, loss of range of motion, and loss of strength.  A January 2001 VA treatment record shows that the Veteran reported that since the surgery in May 2000 he has not done very well.  He explained that he was experiencing constant left shoulder pain and he had not gotten his strength or range of motion back.  The Veteran reported experiencing an abnormal feeling in his biceps since the surgery and he questioned whether something was wrong inside his shoulder.  Thereafter, the Veteran underwent a left subacromial bursa excision, rotator cuff exploration/reinforcement and deltoid reinforcement due to left shoulder pain and weakness status post rotator cuff repair in October 2002.  In light of the foregoing, the Board finds that a VA opinion with respect to this issue is necessary in order to adequately adjudicate the Veteran's claim. 

With respect to the Veteran's service connection claim for the bilateral knee, the Veteran was provided with a VA examination in January 2015.  The VA examiner determined that the Veteran's current right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  She explained that the service record does not document objective findings consistent with a high energy injury to the soft tissue osseous structure of the Veteran's knees, such as fracture, internal derangement, or dislocation.  The Board observes that the Veteran's service treatment records clearly show that the Veteran was diagnosed with recurrent dislocation of the right patella.  Furthermore, the Veteran's recurrent dislocation of the bilateral patella was the reason that the Veteran was found unfit for further military service and medically discharged from service.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion. 

With respect to the Veteran's left knee disorder, the January 2015 examiner determined that the Veteran's left knee disorder clearly existed prior to active duty service and is less likely than not that the Veteran's left knee disorder was aggravated by service.  The Veteran reported that he has or had in the past a "trick" or locked knee in the May 1960 Report of Medical History.  He explained that he had an operation on the left knee for torn cartilage.  The physician noted that the Veteran had a left internal seminunectomy in June 1959.  Nonetheless, the May 1960 enlistment examination reveals that the Veteran's lower extremities were evaluated as clinically normal and the physician did not document that the Veteran had a current left knee condition.  Thus, a left knee disorder was not noted upon entrance into service.  

As the left knee disorder was not noted upon entrance of active duty, the presumption of soundness applies.  Therefore, there must be clear and unmistakable evidence that the Veteran's left knee disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then it is a claim for service connection based on incurrence of disability in service.  The January 2015 VA examiner used the incorrect standard "as likely as not" with respect to whether there was evidence of aggravation in service.  Thus, the VA examiner did not address whether there is clear and unmistakable evidence (i.e., obvious, manifest or undebatable) that the there was no increase in the Veteran's left knee disorder during service or any increase was due to the natural progress of the preexisting condition.  Furthermore, the rationale for the examiner's opinion was that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structure of the left knee, such as, fracture, internal derangement, or dislocation.  However, the service treatment records clearly show that the Veteran was diagnosed with recurrent dislocation of the left patella.  The Veteran's recurrent dislocation of the bilateral patella was the reason that the Veteran was found unfit for further military service and medically discharged from service.  In light of the foregoing, the Board concludes that the Veteran should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claim for a bilateral knee disorder and entitlement to compensation under 38 USCA § 1151 for residuals of left shoulder surgery.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, obtain a VA medical opinion by appropriate specialists with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left shoulder disability as the result of a left rotator cuff repair and acromioplasty provided by the Portland VA Medical Center in May 2000. The claims file and treatment records must be made available to the medical specialist for review, and the report should so indicate.  The reviewing physician should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability as a result of the May 2000 rotator cuff repair and acromioplasty provided by VA. 

b. If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The medical specialist should clearly explain and discuss the medical principles involved for any opinions expressed. 

3. After obtaining and associating with the claims file any outstanding evidence, schedule a VA examination to evaluate the Veteran's claim for service connection for a bilateral knee disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion with respect to the following questions:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's current right knee disorder is related at least in part to the Veteran's active military service to include the documented treatment for recurrent dislocation of the right patella.

b. Whether there is obvious, manifest, and/or undebatable (clear and unmistakable) evidence that the Veteran's left knee disorder pre-existed the Veteran's active military service.

c. If the examiner finds that the left knee disorder clearly and unmistakably pre-existed active duty service, whether there is obvious, manifest or undebatable (clear and unmistakable) evidence that the pre-existing left knee disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  In this regard, please consider and discuss that the Veteran sought treatment for his left knee during active military service, he was placed on limited duty due to his left knee disorder, and he was ultimately discharged from service due to recurrent dislocations of the bilateral patella.

d. If it is determined that there is no obvious, manifest and/or undebatable (clear and unmistakable) evidence that the Veteran's left knee disorder existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current left knee disorder is at least in part related to the Veteran's active military service.

The examiner must provide an explanation for all conclusions.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


